REILLY, P.J.,
On February 17, 1974, Daniel D. Warrick was admitted to the Clearfield Hospital as a patient and on March 5th of that year, the hospital determined that his condition was such that he should no longer be considered as a hospital patient but considered as “custodial care.” During his custodial status, the hospital attempted to have his relatives or other interested persons accept financial responsibility for his care and custody with no success. On June 21, 1974, he was transferred to the Clear Haven Nursing Home, and the hospital now seeks through this law suit to require Clearfield County to pay for the periods of custodial care provided by the hospital under the act of legislature placing the duty to care for any indigent upon the county: Act of June 24, 1937, P.L. 2017, 62 P.S. §2201 et seq.
Defendant county commissioners acknowledge the obligation of the county in this area, but defend on the grounds that they were never notified of Mr. Warrick’s indigency or of his status as a custodial *502patient in the Clearfield Hospital. This court is of the opinion that, before the county can be required to assume the financial obligation of the indigent party under custodial care in the Clearfield Hospital or any other location, written notice must be given to the county commissioners, naming the individual, declaring his indigency, and advising said commissioners that from and after a certain date they will be held financially responsible for his care. To hold otherwise would impose a burden on the county that it should not have to assume. The notice required would be extremely simple to provide and in so providing would give the county the opportunity to make other arrangements for the proper care of the patient, which would result in a great savings financially to the county. Since such notice, set forth above, was not provided in this case, the court enters the following
ORDER
Now, May 26, 1977, following trial without jury in the above-captioned matter, it is the order of this court that judgment be and is hereby entered in favor of the defendant and the complaint of plaintiff dismissed.